Name: Commission Regulation (EEC) No 2337/84 of 10 August 1984 amending for the fourth time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 84 Official Journal of the European Communities No L 215/9 COMMISSION REGULATION (EEC) No 2337/84 of 10 August 1984 amending for the fourth time Regulation (EEC) No 997 /81 laying down detailed rules for the description and presentation of wines and grape musts particulars are required by law in the country of importation ; Whereas the lists contained in Annexes II , III and IV of Regulation (EEC) No 997/81 should be extended in accordance with the requests by a Member State and certain non-member countries in the framework of the general rules laid down in Regulation (EEC) No 355/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208/84 (2), and in particular Article 54 (5) thereof, Whereas Council Regulation (EEC) No 355/79 ('), as last amended by Regulation (EEC) No 3685/81 (4), lays down general rules for the description and presenta ­ tion of wines and grape musts ; Whereas Commission Regulation (EEC) No 997/81 ('), as last amended by Regulation (EEC) No 101 1 /84 (6), lays down detailed rules for the description of wines and grape musts ; whereas practical experience with this Regulation has revealed the need for a number of amendments ; Whereas certain vine varieties have names or synonyms composed of several words, some of which are liable to be confused with geographical terms ; whereas , due to the absence of alternative names, it is not possible in all cases to replace or prohibit the use of such names or synonyms ; whereas there is also a danger of damaging the traditional name of the wine in question ; whereas , in order to prevent the words contained in the name of a variety or in a synonym recalling a geographical term from being presented in an isolated manner on a label and thus giving the false impression that the wine comes from a particular geographical area, it should be laid down that names of varieties and synonyms composed of several words should be printed on the label in characters of the same type and size , the words being printed together, without the interposition of any other information , on one or two lines ; Whereas , to avoid endangering exports of wine to non-member countries other than the United States of America and Canada, a provision should be introduced permitting labels on wines intended for export to contain particulars which do not conform to Commu ­ nity rules where it can be demonstrated that such HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 997/81 is hereby amended as follows : 1 . The following paragraph is added to Article 1 1 : '4 . Where the name of a vine variety or its synonym is composed of several words, such composite name or synonym shall be printed on the label , without the interposition of any other information , in uniform letters of the same size on one or two lines .' 2 . Article 22 (4) is replaced by the following : '4 . Labels not meeting the requirements of Regulation (EEC) No 355/79 and of this Regulation may be used for table wines and quality wines psr for export to non-member countries provided that the information not permitted on labels under Community rules is required under the legislation of the countries of importation and that no confu ­ sion with other quality wines psr or table wines will arise . Member States may subject the use of such labels to prior approval .' 3 . The Annexes are amended in accordance with the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Com in tin it its. However, point 2 in the Annex shall apply with effect from 1 July 1984 . (') OJ No L 54, 5 . 3 . 1979 , p. 1 . 0 OJ No L 115 , 1 . 5 . 1984 . p. 77 . O OJ No L 54, 5 . 3 . 1979 , p. 99 . ( J ) OJ No L 369 , 24 . 12 . 1981 , p. 1 . 0 Of No L 106 , 16 . 4 . 1981 , p. 1 . (*) Of No L 101 , 13 . 4 . 1984 , p. 17 . No L 215/ 10 Official Journal of the European Communities 11 . 8 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1984. For the Commission Poul DALSAGER Member of the Commission 11 . 8 . 84 Official Journal of the European Communities No L 215/ 11 ANNEX 1 . Annex II is hereby amended as follows : (a) under point VIII 'UNITED STATES' in B, ( i ) the footnote reference is deleted after :  Dry Creek, Dry Creek Region, Dry Creek Valley in point 1.1 ,  Ohio River Valley in points 2.1 , 3.1 , 7.1 and 11.1 ,  Lake Erie in points 6.1 , 7.1 and 9.2,  Shenandoah Valley in points 10.1 and 11.1 ; ( ii) the following is added after point 12.1 : ' 13 . Maryland 13.1 . Wine-growing regions :  Catoctin  Linganore' ; (iii) the footnote is replaced by the following : '(') This wine-growing region may only be included if the State to which the region belongs is indicated on the same label .' ; (b) the names of the following geographical units are added to point X 'HUNGARY' : ( i )  imder point 1 :  Csavoly  Soltvadkert  Csengod  Kiskunmajsa  Tabdi  Lakitelek  Kaskantyu  Bocsa  Akaszto  Pahi  Tiszaujfalu  Homokhegy  Kekhegy  Boszorkanyhegy  Paphegy  Vadaskert  Svivarvanyoshegy (ii)  under point 2 :  Dunaalmas  Nemesvamos  Dunaszentmiklos  Meleges ( iii )  under point 4 :  Andornaktalya  BÃ ¼kkaranyos  Nagytalya  Szentistvan  Heves  Sarhegy  Egedhegy  Sikhegy  Varhegy  Novaj (iv)  under point 5 :  Tolcsva  Tarcal  Mad  Talya ; (c ) the following is added : 'XXI . SOVIET UNION Wines bearing the name of one of the following Soviet Socialist Republics, autonomous regions or provinces in which they originate :  SSR Armenia  SSR Georgia  SSR Moldavia  SSR Russia :  Krasnodar  Rostov  Stavropol  Autonomous SSR Checheno-Ingush  SSR Ukraine :  Crimea  Odessa  Kherson  Nikolayev  SSR Azerbaidjan '. No L 215/ 12 Official Journal of the European Communities 11 . 8 . 84 2 . In Annex III under point II 'FRANCE', 'Tokay Pinot gris (') is added to the central column as a synonym for the variety 'Pinot gris'. 3 . Annex IV is amended as follows : (a) under point X 'ROMANIA', 'Honigler' and 'Valteliner' are added to the left-hand column and the words 'Goldtraube' and 'Veltliner' to the right-hand column as mutual synonyms . (b) The following chapter is added : 'List of varieties accepted in the Community Accepted synonyms XXI . SOVIET UNION SSR Armenia : Voskeat Kakhet SSR Georgia : Aleksandrouli Goruli mtsvane Cabernet Lalvari Mskhali Rkatsiteli Saperavi Tsitska Tsolikouri Chinuri SSR Moldavia : Malbec Pinot gris Pinot noir Pinot blanc Chardonnay Feteasca blanc Muscadine SSR Russia :  Region of Krasnodar : Aligote Weisser Riesling Pinot blanc Pinit gris Pinot noir Sauvignon Cabernet Traminer rose Rkatsiteli Saperavi MÃ ¼ller-Thurgau  Province of Rostov : Weisser Riesling Aligote Plavay Plechistik Tsimlianskiy noir Kuldzhinskiy  Region of Stavropol : Silvaner Rkatsiteli Saperavi Aligote Weisser Riesling Muscat-Ottonel Muscat blanc Muscat rose Muscat noir Feteasca Rheinriesling, Riesling Rheinriesling, Riesling Rheinriesling, Riesling 11 . 8 . 84 Official Journal of the European Communities No L 215/ 13 List of varieties accepted in the Community Accepted synonyms Autonomous SSR Checheno-Ingush : Rkatsiteli Cabernet Saperavi SSR Ukraine :  Province of Crimea : Ruby of Magarach Bastardo of Magarach Cabernet sauvignon Matrasa Saperavi Kokour blanc Sersial Weisser Riesling Aligote Merlot Muscat-Ottonel Muscat blanc Muscat rose Muscat noir  Kherson and Nikolayev regions of Odessa : Pinot blanc Pinot gris Pinot noir GewÃ ¼rztraminer Chardonnay Sauvignon Aligote Weisser Riesling Silvaner Feteasca blanc Cabernet Saperavi Merlot Matrasa SSR Azerbaidjan : Matrasa Khindogni Bayan Shirey Shirvan Shakhi Rheinriesling, Riesling Rheinriesling, Riesling'